(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la segunda moción radicada por la parte apelada, en la que solicita que se desestime el recurso por no haber sido proseguido con la debida diligencia;
*984PoR cuaNto, en la resolución que dictamos en abril 24 de 1941, por la que se declaró sin lugar la primera moción de desestimación, dijimos:
"Vista la moción de la parte apelada para que se desestime el recurso por no haber sido éste proseguido c.on la debida diligencia; y visto también el es-crito de oposición radicado por los apelantes, en el que exponen las'causas o mo-tivos que han tenido para no radicar a su debido tiempo la transcripción de la evidencia.
"La corte, en uso de su discreción, declara sin lugar la moción de desesti-mación, reservando a los apelados el derecho a reproducir dicha moción si los apelantes no radicaren en la secretaría de este tribunal, en o antes del día 31 de mayo de 1941, la transcripción de la evidencia y demás documentos que fue-ren necesarios para perfeccionar la apelación, acompañados del alegato para sos-tenerla, con la advertencia de que el término que por la presente se concede a los apelantes es improrrogable.”
POR Cuanto, no obstante el carácter de improrrogable que se dió al nuevo término concedido a los apelantes por la citada resolución de abril 24 de 1941, el tribunal, usando nuevamente de su discreción, concedió a los apelantes una nueva prórroga que había de expirar en 30 de junio de 1941 para la radicación de los documentos necesa-rios para perfeccionar la apelación, acompañados del alegato para sostenerla.
Por cuanto a pesar de las prórrogas concedidas a los apelantes éstos no radicaron hasta el 16 de julio de 1941 la transcripción de autos y la de la evidencia, sin que todavía hayan radicado alegato alguno para sostener el recurso u ofrecido excusas válidas y suficientes para justificar el incumplimiento de lo ordenado por el tribunal.
Por do tanto, se desestima por abandono el recurso.